 In the Matter of H. G. HILL STORES,INC. andWAREHOUSE AND DISTRI-BUTIONWORKERS UNION, LOCAL 207, INTERNATIONAL LONGSHORE-MEN'S AND WAREHOUSEMEN'S UNION, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONS'Case No. C-2467.Decided April 28,1943DECISIONANDORDEROn December 23, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed exceptions to theIntermediate Report and a brief in support of the exceptions.TheUnion has not excepted to the findings and recommendations of theTrial Examiner.During the hearing the Trial Examiner made sev-eral rulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner, and findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex-ceptions, the brief, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examinerwith the qualification noted below.While the evidence clearly sustains the Trial Examiner's conclusionthat the respondent has failed to bargain in good faith, we do notconcur in the Trial Examiner's finding that the respondent has unlaw-fully refused to bargain since April 9, 1942. in our Decision andDirection of Election issued March 17, 1942, we found that a questionhad arisen concerning the representation of employees of the respond-ent."'That question was not determined until April 28, 1942, when'we certified the Union as the exclusive representative of said em-ployees.2We therefore do not find that the respondent's refusali Seeinfrafootnote 1 of intermediate report.'-Matter of H. G Hill Stores,IncWarehouseandLocal 2-7, International Longshore-men's andWarehousemen's Union, affiliatedwith theC. I.0, 39 N L'R B. 8742Matter of H. G Ihll Stores,Inc.,WarehouseandLocal 2-7, International Longshore-men's and Warehousemen'sUnion,affiliatedwith the C.I.N: L. R. B. 959.49 N. L. R. B., No. 25.184 H. ^G. BILL STORES, INC.185to negotiate with the Union on or about April 9, 1942, constituted aviolation of the Act.We agree, however, with the Trial Examiner'sfinding that on May 26, 1942, Penick told the employees that he wouldnot sign'a contract with the Union;and we find that by this declarationthe respondent first manifested its unwillingness to bargain with theUnion.On the basis of this declaration and the respondent's-subse-quent conduct as revealed by the'entire record,we find that since May26, 1942, the respondent has refused to bargain collectively with theUnion, within the meaning of Section 8 (5) of the Act. rORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent,H. G. Hill Stores, Inc., NewOrleans, Louisiana,its officers;agents, successors,and assigns shall:1.Cease and desist from:(a)Refusing to bargain collectively with Warehouse and Distribu-tionWorkers Union, Local 207, International Longshoremen's andWarehousemen's Union, affiliated with the Congress of IndustrialOrganizations,as the exclusive representative of all employees ofthe respondent employed at its warehouse, including truck driversand helpers, porter, yardmen, and carpenter, but excluding clericalworkers, supervisory employees, any persons having, the right to hireor discharge, and checkers, with respect to rates of pay, wages, hours ofemployment,and other conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to form,loin, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section7 of the Act.2:Take the following action which the Board finds will effectuatethe policies of the Act :(a)Upon request,bargain collectively withWarehouse and Dis-tributionWorkers Union, Local 207, International Longshoremen'sand Warehousemen's Union, affiliated with the Congress of IndustrialOrganizations,as the exclusive representative of all employees ofthe respondent employed at its warehouse,including truck drivers andhelpers,porter,yardmen,and carpenter,but excluding clericalworkers, supervisory employees, any persons having the right to hireor discharge, and checkers, with respect, to rates of pay, wages, hoursof employment and other conditions of employment; 186DECISIONS OF'NA.TIONAL LABOR RELATIONS BOARD(b)Post immediately in conspicuous places throughout its ware-house, at New Orleans, Louisiana, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating : (1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraphs 1 (a)and (b) of this Order'; aid (2) that the respondent will take the affirm-ative action set forth in paragraph-2 (a) of this Order;(c)Notify the Regional Director for the Fifteenth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.ISINTERMEDIATE REPORTMr. Fontaine Martin, Jr.,for the Board.Baldwin, Haspel, Molony & Lang,byMr.- Sananel Lang,andJones, Flanders &.Waechter, by Mr. A. J. TVaechter, Jr.,all of New Orleans, La, for the respondent.Mr. Howard Goddard,of New Orleans, La, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed November 4, 1942,2 by Warehouse and Dis-tributionWorkers Union, Local 207, International Longshoremen's and Ware-housemen's Union, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein called theBoard, by the,Regional Director for the Fifteenth Region, (New Orleans, La.)issued its complaint dated November 11, 1,942, against H. G. Hill Stores, Inc.,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section 8 (1)and (5) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat 449, herein called the Act..With respect to the unfair labor practices the complaint as amended at thehearing alleged in substance that: (1) on or about April 9, 3942, and at alltimes thereafter, the respondent refused to bargain collectively with the Union,although prior to that time the Union had`been designated as collective bargain-ing agent by a majority of the respondent's employees in an appropriate unit ;(2) the respondent on or about May 26, 1942, informed its warehouse employeesthat it would never sign a contract with the Union, and that the negotiationsthen being carried on by the respondent with the Union were only a, subterfugeand would never lead to a genuine collective bargaining agreement; (3) duringthe course of negotiations with the Union, and without notice to the Union, therespondent on or about August 14, 1942, granted a general wage increase to allof its warehouse employees; (4), on various occasions from February 27, 1942,-to the date of the complaint, during the course of negotiations with the Union,and without notice to the Union, granted individual wage increases to some or.all of its warehouse employees; and (5) the respondent by the foregoing actsinterfered with, restrained, and coerced-its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The complaint and accompanying notice of hearing were duly served uponthe respondent and the Union.1 The name of the Union in the caption (pare 1841 was corrected by motion at the hearing.2 The original charge was filed August 31, 1942. H. G. HILL STORES,INC.187On November 27, 1942, the,respondent filed its answer, denying that it hadcommitted the unfair labor practices alleged in the complaint.Affirmativelythe answer alleged that the respondent had bargained collectively with theUnion, until an impasse bad been reached, and the Union representative hadadvised it that he was interested only in building up a case under which therespondent could be tried for violation of the Act. In its answer the respondentdenied that its operations were subject to the jurisdiction of the Board, andalleged that the increases granted its employees in August were given onlyafter the impasse had been reached between the respondent and the Union.With respect to the individual increases the respondent alleged that they werethe result of administrative adjustments.Pursuant to proper notice a hearing was held November 30, December 1, 2 and3,1942, at New Orleans, Louisiana, before Frank Mouritsen, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board and the respond-ent were represented by counsel, the Union by its International Representa-tive.All participated in the hearing.Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the beginning of the hearing the respondent fileda motion to dismiss the complaint for want of jurisdiction.The motion wasdenied 3At the conclusion of the hearing counsel for the Board moved to con-form the complaint to the proof with respect to names, dates and such minormatters.This motion was granted without objection.During the course ofthe hearing counsel for the Board moved to amend the complaint in minor mat-ters.These motions were granted without objection.At the end of the hear-ing counsel for the respondent and, counsel for the Board argued the matterorally.Counsel were adN ised that they might file briefs with the undersignedwithin 5 days from the close of the hearing.No briefs have been received.-Upon the entire record in the case and from the observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent is a Louisiana corporation owning and operating approxi-mately 86 retail grocery stores in New Orleans, Louisiana, 4 in the State ofMississippi and a single warehouse with offices in New Orleans. Only thewarehouse is involved in this proceeding.During the period between January 1, 1942 and October 3, 1942, the respond-ent purchased groceries valued at $6,448,792 52.Of this total $5,059,722.59 wasexpended in Louisiana on products originating in Louisiana and $1,230,068 75was paid for products originating outside Louisiana.The warehouse handledgoods valued at $4,278,773 82, including all the goods coming from sources out-side Louisiana and some of the goods local to Louisiana.The Mississippi storesreceived from the warehouse products amounting in value to $204,169 34.Mer-chandise sent to Mississippi from the New Orleans warehouse goes by way ofcommon carrier.Sales madeby the retail stores of the company are 100 per cent local in nature;for the above period sales totaled' $7,604,397.88 of which $460,501.79 representsMississippi sales.fIIn its Decision and Direction of Election,in theMatter of H. G. JIM Stores, Inc.,39 N. L R. B. 874, issued March 17, 1942, the Board held that the respondent wasengaged in commerce within the meaning of the Act. 188DECISIONS OF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDWarehouse and Distribution Workers Union, Local 207, International Long-shoremen's and Warehousemen's Union, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership certain employeesof the respondent at its warehouse.IIITHE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively; interference, restraint, and coercion1.The appropriate unitThe complaint alleged and the parties stipulated that "all employees of therespondent employed at its warehouse, including truck drivers and helpers,porter, yardmen, and carpenter, but excluding clerical workers, supervisoryemployees, any persons having the right to hire or discharge, and checkers, con-stitute a unit appropriate for the purpose of collective bargaining." In a priordecision involving the same parties, the Board found this to be an appropriateunit,' and the above unit was used at an election conducted by the Board onApril 7, 1942.6The undersigned finds that all employees of respondent employed at its ware-house, including truck drivers and helpers, porter, yardmen, and carpenter, but,excluding clerical workers, supervisory employees, any persons having the right tohire or discharge, checkers, at all times material herein constituted and nowconstitute a unit appropriate for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, or other /conditions of em-ployment, and that said unit insures to employees of the respondent at its ware-house the full benefit of their right to self-organization and to collective bar-gaining and otherwise effectuates the policies of the Act.There are approxi-mately 82 employees in the unit.2.Representation by the Union of a majority in the appropriate unitPursuant to its Decision and Direction of Election cited above,6 the Board,on April 7, 1942, conducted an election among the respondent's employees inthe unit found above to be appropriate.A majority of the employees who votedat the election selected the Union as their collective bargaining agent.TheBoard on April 28, 1942, certified the Union as the collective bargaining agent ofall employees in the appropriate unit.The undersigned finds that on and at all times after April 7, 1942, the Unionwas the duly designated representative of a majority of the employees in theaforesaid appropriate unit and that by virtue of Section 9 (a) of the Act, theUnion at all such times was the exclusive representative of all the employeesin such suit for the purpose of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions of employment.3.The refusal to bargainOn April 9, just two days after the Union won the election conducted by theBoard, Caleb D. Green, the Union representative, called W. E. Penick, presidentof the respondent, and requested that the respondent enter into negotiations withthe Union.According to Green, Penick replied that he was entitled to postpone4See footnote#3, supra6 40 N L R. B 959.6 See footnote#3,supra.7 40 N. L. R. B. 959.1 9H. G. HILL STORES, INIC.negotiations until the Union had been certified by the Board, and that he wasgoing to insist upon his rights.Green deferred to Penick's claim that he wasentitled to postpone negotiations until after the Union was certified by theBoard, and accordingly made no further efforts to meet with Penick until afterthe certification of the Board issued on April 28, 1942.On May 5, 1942, Green left with C. M. Williams, vice-president of the respondent,a copy of the Uniod's proposed agreement. The Union's proposal formed thebasis of the discussion of two conferences which were held prior to May 22.At these conferences the Union's proposal was discussed item by item.number of the items Penick stated that he would agree.He stated that hewould not agree to the Union's request for a closed-shop, arbitration of grievances,premium payment for work in excess of 8 hours per day, a wage increase, orstraight plant-wide seniority.Green agreed (1) to modify his request for theclosed-shop provision to the maintenance of membership provision suggestedby Penick, (2) to eliminate the provision for the arbitration of grievances, (3)to present to the members a modification of the request for premium pay, so thatitwas to apply only to hours worked in excess of 40 hours per week, (thiscorresponded with the respondent's practice at that time) and (5) to modifythe seniority provision to provide for departmental seniority to be given con-sideration when skill and ability were equal.The negotiations at the first twomeetings were conducted in friendly fashion, Green's modifications of the Union'soriginal proposal were made to meet objections raised by Penick, and Green agreedto present the modifications in writing for later consideration.At this point inthe negotiations ostensibly the parties were not far from an agreement, and theonly place where they appeared to be apart was with respect to the request fora wage increase, Penick stating that the respondent was unable to grant even1 cent per hour increase because of the uncertainties involved in the impositionof price ceilings by the Office of Price Administration and for the further reasonthat Green insisted that the increase be for one year, the proposed term of thecontract.On May 22, Green called a meeting of the members of the Union, for the purposeof presenting to them modifications of the Union's proposal to meet the respond-ent's objections.In the leaflet which he put out to advertise the meeting, Greenstated that the meeting was to be held "to discuss the agreement that is aboutto be signed between the II G Hill Stores and the Union." At the meeting theproposed modifications drafted by Green were discussed and Green informed thethat a contract would be signed in the near future.On Tuesday May 2G Penick called together five or six of the employees in thewarehouse, and exhibiting a copy of the leaflet for the May 22 Union meeting, _stated to the employees his position about the signing of a contract with, theUnion.There is some conflict in the testimony as to what he said on thatoccasion.James Hillard and Samuel Brooks, two employees who were presentwhen Penick spoke, testified that Penick stated unequivocally that he would notsign a contract with the Union.Hillard testified that Penick likened thenegotiations to horse trading, saying that you could promise forever to buy thehorse, but never really buy.Penick testified that he told the employees that"there positively would not be a contract signed with the unionthat week,becauseitwas then late in the week ...and that I would not have an oppor-tunity to see Mr. Green to even discuss the contract with him for the balance ofthe week, and it was on that account that no contract could possibly be signedthatweek." [Italics supplied.]Penick further testified that in comparingthe negotiations with horse trading, he stated that one might think he is close P190DECISIONS OF NATIONAL LABOR RE-LAT1VNS BOARDto buying or selling the horse, when as a matter of fact he doesn't know whetherbe is close or not ; adding that neither he nor Green could say when a contractcould be signed.Penick admitted that he instructed the employees who werepresent to pass this information on to the other employees.Penick's testimonythat he told the employees that the contract would not be signed that week be-cause it was then late in the week is obviously incorrect, since May 26 fell onTuesday and not late in the wedk.As a matter of fact,-early in the negotiationsPenick had himself requested that no conferences be set before Wednesdayduring the week, as a matter of convenience to him. Penick's testimony regard-ing the speech was contradictory in other respects.He claimed that he madethe speech because a number of employees informed him that Green was spread-ing the rumor among the employees that they would have to join the Unionor lose their jobs because a closed-shop contract was about to be signed with therespondent.His testimony as to which employees so informed him was vagueand indefinite.He made no claim that he reassured the employees about theclosed-shop feature of the contract, which according to his own testimony wasthe real reason for speaking to the men.Because of the unsatisfactory natureof Penick's testimony regarding the May 26 speech, the undersigned creditsthe testimony of Hillard and Brooks, and finds that Penick told the employeesthat he would not sign a contract with the Union, and in comparing the negotia-tions with horse trading, said that you could promise forever to buy but neverbuy.Even if Penick's version be accepted, it is clear that in going directly tothe employees whom the Union was attempting to represent, and informing themthat a contract was, not about to be signed, contrary to the Union's claim, Penickundermined their confidence in the Union, and cast doubt upon the Union'sefficacy as a bargaining agent.On or about June 4 another bargaining conference was held. At this meetingone of the warehouse employees who had been serving on the Union bargainingcommittee, withdrew from the committee and announced that he did not desirqto participate further in the negotiations.At this conference Green and Penickdiscussed the proposals which Green had drafted to meet the respondent's objec-tions.Penick stated that the provision regarding maintenance of membershipwhich Green had drafted was illegal,, and both agreed to have it checked by theirattorneys.Penick refused to agree to Green's proposal that preference be givenUnion members in the hiring of new employees. Green submitted a new proposalfor the handling of grievances which eliminated the references of such grievancesto arbitration and provided for the handling of grievances through shop stewards.Penick requested more information regarding the shop-steward system, whichGreen agreed to furnish.Penick stated that he would agree to the modifiedseniority provision submitted by Green.Penick again stated that the respondentcould not grant any wage increase, because of the price ceilings establishedby the OPA. Green requested that Penick submit a written counterproposalcontaining the matters to which the respondent had agreed and would agree,but Penick refused to, do so, stating that when an agreement was reached on-all items of the contract, it could then be drafted by the attorneys.On June 6 Green submitted to Penick additional information regarding theoperation of the shop-steward system of handling grievances.The final conference was held either July 1 or July 8. ' Green charged thatPenick was not bargaining in good faith and cited as evidence of this, amongother things, Penick's talk to the employees on May 26.He stated that unlessthe respondent would agree to a contract providing for a substantial increasein pay and the open shop, or for the closed or union shop with the pay questionleft open, he would resort to his legal rights, and build a case for filing charges H. G. HILL STORES,I1",9C.,under the Act. Penick stated that if Green was going to tale that position, hedesired to secure the advice of his attorney before proceeding further,,and Greenagreed to postpone further negotiations until Penick had had an opportunityto do so.On July 16 Green called Penick on the telephone and Penick advised that therespondent was unable to agree to either of the conditions set up by Green,and that since they were unable to agree there was no point in further negotiations.On July 17 by letter Green requested that Penick submit the following provi-sions to arbitration :1Maintenance, of membership2.Seniority3.Arbitration of disputes4Vacation with pay5.45¢ per hour minimum for warehousemen6 500 per hour minimum for truck drivers.Penick on July 25 drafted a reply to Green's letter of July 17. Green testifiedthat he did not receive the letter, and it was not shown that such letter wasdeposited in the mails.However, whether such letter was ever received isimmaterial, since in the letter Penick refused to submit the above points toarbitration, stating that he could not agree to either of the conditions imposedby Green at the final conference.On or about July 31 Penick knew that the price ceilings set by the O. P. A.would be relaxed, and on or about August 5 the respondent, without informingthe Union, announced to its employees that a general wage increase would begranted as of August 14On August 14 the respondent increased the pay ofits truck drivers from 40 to 50 cents per hour, and its warehousemen from 35 and40 cents per hour to 40 and 45 cents per hour.Green wrote Penick a letter on September 28 stating that the Union desiredto reopen and continue negotiations for a contractBy letter of October 9,Penick refused to reopen negotiations because Green had filed charges with theBoard.No further attempts to bargain were made by Green.From the foregoing it is clear that by refusing the Union's unconditionalrequest to'reopen negotiations on October 9, the respondent refused to bargainwith the Union.The reason given by the respondent for the refusal to reopennegotiations, namely, that the Union had filed charges with the Board, cannotexcuse the refusal to bargain. If during the negotiations the Union had threat-ened to strike, or had actually struck, this fact would not excuse the respondent'srefusal to negotiate 8 If resort to industrial strife does not justify a refusal tobargain, then most assuredly, filing charges with the Board, the peaceable alter-native, cannot as a-matter of public policy justify a refusal to bargain.9However, consideration of the facts outlined above shows. that the respondentwas not bargaining in good faith with the Union long prior to October.Penick'sstatement to his employees that he would not sign a contract with the Union,made on May 26 near the beginning of the negotiations, clearly shows the spiritin which he was undertaking negotiations with the Union. If any doubt remainedabout the nature of his negotiations, it was removed by his refusal at a pointwell along in the negotiations to submit written counterproposals embodying thepoints to which lie had agreed and to which he would agree. It is impossible toconduct negotiations as complicated as those involved in a collective bargaining3N. L. R B. v. Reed and Prince Mfg Co.,118 F. (2d) 874 (C. C. A. 1)and cases citedtherein ; cert denied, 313 U. S 595.9 Cf.HartsellMillsCo. V. NL. R. B.,111 F. (2d) 291 (C. C. A. 4) ;andMatter ofSheba Anti Frocks, Inc.,5 N.L. R. B. 12, 19. 192.DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement covering numerous items, upon oral proposals alone.- Good faithbargaining requires that written counterproposals be submitted.The manner in which the respondent put its general wage increase into effectin August also shows that the respondent was not bargaining in good faith. Itbecame clear during July that the Union was insisting upon a wage increaseas one of two alternatives.About July 16 the respondent advised that furtherconferences were useless because it was unable to agree to the granting of a wageincrease.On July 25 Penick in his letter stated in effect that it,was useless tosubmit the suggested matters to arbitration, because the respondent could notagree to grant a wage increase.Yet approximately 10 days later the respondent.without any notice to the Union, announced to its employees that a general wageincrease, in substantially the amount requested by the Union, would be grantedFrom the showing made by the respondent, the undersigned is not satisfiedthat conditions so changed during that 10 day period as to warrant such anabrupt-about-face, but even assuming that they did, the respondent in grantingthe increase without informing the Union that conditions now would permit suchgrant, was not making that "honest attempt to arrive at an agreements 10 requiredby the Act.Upon the entire record in the case, the undersigned is convinced and finds thatfrom the time of the Union's initial request on April 9 and throughout the entirenegotiations the respondent has not bargained in good faith as required by theAct.By its refusal to bargain, by Penick's speech of May 26 and by its generalwage increase of August 14, the respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act._IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andthat it take certain affirmative action in order to effectuate the policies of theAct.It has been found that the respondent has refused to bargain collectively withthe Union as the exclusive representative of a majority of its employees in anappropriate unit. It will therefore be recommended that the respondent, uponrequest, bargain collectively with the Union.Upon the basis of the above findings of fact and upon the entire record of thecase, the undersigned makes the following:CONCLUSIONS OF LAw1- WarehouseWarehouse and Distribution Workers Union, Local 207, International Long-shoremen's and 'Warehousemen's Union, affiliated with the Congress of Indus-trial Organizations, is a labor organization within the meaning of Section 2 (5) .of the Act.10Aluminum Ore Company v. N. L. R. B.,decided November 30, 1942(C. C. A. 7), 11LRR 489.- H. G. HILL STORES, INC..1932.All employees of the respondent employed at its warehouse, includingtruck drivers and helpers, porter, yardmen, and carpenter, but excluding cler-icalworkers, supervisory employees, any persons having the right to hire ordischarge, and checkers, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.3.Warehouse and Distribution Workers Union, Local 207, International Long-shoremen's and Warehousemen's Union, affiliated with the Congress of IndustrialOrganizations was on April 7, 1942 and at all times thereafter has been theexclusive representative of all the employees in the aforesaid unit for the pur-poses of collective bargaining within the meaning of Section 9 (a) of the Act..4 By refusing to bargain collectively with Warehouse and Distribution Work-ers Union, Local 207, International Longshoremen's and Warehousemen's Union,,affiliated with the Congress of Industrial Organizations, as the exclusive repre-sentative of its employees in the appropriate unit the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (5)of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within themeaning ofSection 8 (1)of the Act.6The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above, findings of fact-and conclusions of law the under-signed reccommends that the respondent, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Warehouse and Distribution WorkersUnion, Local 207, International Longshoremen's and Warehousemen's Union,affiliated with the Congress of Industrial Organizations, as the exclusive repre-sentative of all employees of the respondent employed at its warehouse, includingtruck drives and helpers, porter, yardmen, and carpenter, but excluding clericalworkers, supervisory employees, any persons having the right to hire or discharge,and checkers, with respect to rates of pay, wages, hours of employment and otherconditions of employment;(b) In any other manner interfering with, restraining or coercing its employeesin the exercise of the rights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Warehouse and Distribution Work-ers Union, Local 207, International Longshoremen's and Warehousemen's Union,affiliated with the Congress of Industrial Organizations, as the exclusive repre-sentative of all employees of respondent employed at its warehouse, includingtruck drivers and helpers, porter, yardmen, and carpenter, but excluding clericalworkers, supervisory employees, any persons having the right to hire or discharge,and checkers, with respect to rates of pay, wages, hours of employment and otherconditions of employment; 194(b)Post immediately in conspicuous places in its warehouse at New Orleans,Louisiana, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that the respondent willnot engage in the conduct from which it is recommended that it cease and desist inparagraph 1 (a) and (b) of these recommendations; and (2) that the respondentwill take the affirmative action set forth in paragraph 2 (a,) of these recommenda-tions ;(c)File with the Regional Director for the Fifteenth Region (New Orleans,Louisiana) within ten (10) days from the receipt of this Intermediate Report areport in writing setting forth in detail the manner and form in which therespondent has complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations,, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2, as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Shoreham Building, Washington,D. C, an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and -four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to the Board.IFRANK A. M0URITSEN,Trial Examiner.,Dated December 23, 1942.